Citation Nr: 1002468	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  02-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable initial evaluation for left ear 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

Contemporaneous to the claim at issue herein, the Veteran 
submitted a claim of entitlement to a nonservice-connected 
pension.  After these claims were denied by the RO, the 
Veteran perfected an appeal of both claims to the Board.   In 
March 2004, the Board remanded both issues to the RO for 
further development.  In September 2008, the RO granted the 
Veteran's claim of entitlement to a nonservice-connected 
pension.  As this is considered a full grant of the benefits 
sought on appeal, no further Board review is required and, 
thus, this issue will not be addressed herein.


FINDING OF FACT

The Veteran's left ear hearing loss is manifested by Level I 
hearing acuity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

The Veteran's claim at issue herein arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO obtained the Veteran's service treatment 
records and his identified VA and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
underwent several VA audiological examinations pursuant to 
this claim.  The November 2007 examination report included an 
assessment of the functional impact of the Veteran's left ear 
hearing loss, noting that the Veteran's degree of left ear 
hearing loss would not prevent him from communicating well in 
quiet settings, but would result in occasional problems with 
misunderstanding words in noisy or group settings, or if 
someone spoke to the Veteran with his or her back turned.  
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  To 
date, the Veteran has neither advanced an argument that these 
audiological examinations were deficient in any respect, nor 
that he was prejudiced thereby.  Id.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Historically, the Veteran served on active duty from August 
1962 to August 1966.  Herein, the Veteran is seeking a 
compensable initial evaluation for his service-connected left 
ear hearing loss.

Generally, disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2009).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of a veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the current appeal is based on the assignment of an 
initial disability rating following the initial award of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, evidence contemporaneous with the claim 
and the rating decision that granted service connection is 
most probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Id.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
unilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Rating Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from 
Level I to Level XI in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.

A February 2002 audiological testing revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
55
60

Based on these results, the Veteran's average left ear 
puretone threshold was reported as 31.  Speech recognition 
testing, performed using the Maryland CNC word list, produced 
a score of 96 percent for the Veteran's left ear, which was 
characterized as "excellent."  The diagnosis was left ear 
moderate sensorineural hearing loss above 2000 Hertz.  

In May 2002, audiological testing of the Veteran's left ear 
revealed normal sensitivity up to 2000 Hertz, dropping to 
moderate sensorineural hearing loss thereafter.  The specific 
puretone thresholds at each Hertz level were not included in 
the resulting report.  A word recognition score was also not 
included in the resulting report, but was deemed 
"excellent."

A December 2004 audiological testing revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
65
55

The examiner determined the Veteran's average left ear 
puretone threshold was 32.  Moreover, with respect to his 
left ear, the Veteran scored 92 percent on word recognition 
testing using the CNC Maryland word list.  The diagnosis was 
severe sloping upward to mild left ear sensorineural hearing 
loss.

In November 2007, VA audiological testing revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
20
60
55

The Veteran's average left ear puretone threshold was 36.  
His left ear word recognition score using the CNC Maryland 
word list was 92 percent.  The diagnosis was "normal hearing 
through 2000 [Hertz] with a moderately severe sensorineural 
hearing loss sloping upward to normal hearing at the higher 
frequencies."  The examiner opined that "[g]enerally with 
this degree of hearing loss one would communicate well in 
quiet settings[,] but have occasional problems with 
misunderstanding words in noisy/group settings or if someone 
speaks with his back turned."

Based on the evidence of record, the Board finds that an 
initial compensable evaluation for the Veteran's service-
connected left ear hearing loss is not warranted.

The February 2002 audiological examination included speech 
recognition testing on which the Veteran scored 96 percent.  
Application of Table VI to the results of the February 2002 
examination demonstrated left ear hearing impairment 
manifested by Level I hearing acuity.  See 38 C.F.R. § 4.85, 
Table VI.  Because the Veteran's right ear hearing loss is 
not service-connected, a Level I rating is assigned to the 
right ear.  38 C.F.R. § 4.85(f).  Using Table VII, the result 
is a noncompensable evaluation for left ear hearing 
impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

The December 2004 and November 2007 audiological examination 
included speech recognition testing on which the Veteran 
scored 92 percent.  Application of Table VI to the results of 
the December 2004 and November 2007 examinations demonstrated 
left ear hearing impairment manifested by Level I hearing 
acuity.  See 38 C.F.R. § 4.85, Table VI.  Again, because the 
Veteran's right ear hearing loss is not service-connected, a 
Level I rating is assigned to the right ear.  38 C.F.R. 
§ 4.85(f).  Using Table VII, the result is a noncompensable 
evaluation for left ear hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.

The Board considered the Veteran's claim herein under 
38 C.F.R. § 3.383(a)(3) (2009); however, the evidence of 
record does not demonstrate that the Veteran's nonservice-
connected right ear meets the disability provisions under 
38 C.F.R. § 3.385 (2009).  Thus, special consideration for 
paired organs is inapplicable.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.  In the instant case, the evidence of record does not 
show an exceptional pattern of hearing impairment of the 
Veteran's service-connected left ear hearing loss disability. 

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  The presently assigned 
noncompensable disability evaluation is warranted by the 
Rating Schedule for the entirety of the rating period on 
appeal.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating for his service-connected left ear 
hearing loss inadequate.  The Board finds that the criteria 
by which this disability was evaluated specifically 
contemplated the level of occupational and social impairment 
caused by that disability.  Id. 

As demonstrated by the evidence of record, the Veteran's left 
ear hearing loss disability is manifested by Level I hearing 
acuity.  See 38 C.F.R. § 4.85, Table VI.  When comparing this 
disability picture with the hearing acuity contemplated by 
the Rating Schedule, the Board finds that the schedular 
evaluation regarding the Veteran's left ear hearing loss 
disability is not inadequate.  A compensable rating is 
provided for certain audiological findings, but the medical 
evidence reflects that those findings are not present in this 
case.  Therefore, the schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.85; see also 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, based on 
the evidence of record, the Board finds that the Veteran's 
disability picture cannot be characterized as an exceptional 
case, so as to render the schedular evaluation inadequate.  
The threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the Veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assigning of a compensable 
evaluation for the Veteran's service-connected left ear 
hearing loss, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

A compensable initial evaluation for left ear hearing loss is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


